Citation Nr: 1423918	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-48 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected osteoarthritis L5-S1 status post fusion (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1984 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for service-connected low back disability.  In his December 2010 substantive appeal, the Veteran requested a hearing before the Board, but subsequently withdrew his request.  See February 2014 correspondence.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For purposes of clarity, this issue is listed on the first page of this decision.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the appeal period is the Veteran's service-connected low back disability shown to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5237 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A May 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided him effective date criteria.  
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in October 2009 and September 2012.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 2008 lumbar spine MRI showed central canal stenosis, previous partial laminectomy, and spondylolysis, but no evidence of spondylolisthesis.  An October 2008 record noted that the Veteran requested stronger pain medication for his back.  That same month, he presented to his private physician requesting evaluation for worsening low back pain.  On examination, the physician noted that palpation of the lumbar spine revealed diffuse tenderness throughout with some paraspinous muscle tension observed.  There was no sacroiliac joint tenderness present and he was able to stand on his toes and heels (however there was difficulty on the left with the dorsiflexion).  Lumbar flexion was to 60 degrees and extension was to 5 degrees.  Straight leg raising was positive on the left at 20 degrees and on the right at 30 degrees.  Muscle strength was full in the upper and lower extremities bilaterally with the exception of thigh flexion and dorsiflexion on the left.  This physician also noted that sensation was decreased along the L4 and S1 dermatomal distribution on the left, but intact in the right lower extremity.  The Veteran's gait had a mild list to the left.  

November and December 2008 private treatment records noted that the Veteran received lumbar epidural steroid injections.  A December 2008 VA physical therapy record noted that flexion was limited 50% and extension was limited 75%.  A private physician submitted a statement in January 2009 indicating that the Veteran reported significant improvement in his pain following steroid injections and also noted marked improvement in leg pain.  Further, this letter noted that the Veteran reported no actual motor weakness or change in bowel/bladder function.  In September 2009, the Veteran reported worsening back pain, radiating to both lower extremities.  

On October 2009 VA spine examination, the Veteran reported constant back pain that is a 6 on a scale of 1-10.  He said the pain is not necessarily related to activity and radiates into the bilateral lower extremities.  He reported no bowel or bladder dysfunction and stated that he has no motor deficits except for burning in his bilateral lower extremities.  He stated that he does not use an assistive device and can walk 2 blocks on a bad day and half a mile on a good day.  He reported taking Tramadol for the pain and stated that he has no problems with activities of daily living.

On examination, the examiner noted full strength in all muscle groups.  Deep tendon reflexes were symmetric and there was no clonus bilaterally.  Range of motion studies showed flexion to 70 degrees, extension to 20 degrees, right and left lateral rotation to 20 degrees, and right and left lateral bending to 20 degrees.  There was no additional limitation with repetition.  The examiner noted pain with the extremes of flexion and extension and indicated that the Veteran is tender to palpation in the lumbar spine.  There was no evidence of crepitus or instability and no spasm or weakness.  The examiner indicated he was full sensate to light touch in all dermatomal distributions.  Further, the examiner noted a well-healed longitudinal scar in the midline of the Veteran's back, with no sign of infection, any erythema, edema, or discharge.

Additionally, the examiner noted that there were no flare-ups, exacerbations, or physician ordered bed rest in the past 12 months.  X-rays showed mild disk space narrowing and evidence of a fusion at L5-S1.  Regarding DeLuca, the examiner noted mild discomfort associated with the examination, and stated that "it is conceivable that pain could further limit function...particularly with repetition."

Following the examination, the Veteran submitted a statement indicating that he'd like to revise some of his responses provided to the VA examiner.  Specifically, he stated that his back pain is constant and worse than what he reported.  Further, he stated that when his back hurts worse than normal, he feels sick to his stomach and feels like he has to have a bowel movement.

In December 2009, a treatment record noted flexion to 75 degrees and a gait that was slightly wide-based.  The assessment was marked degenerative joint disease of the lumbar spine.  A February 2010 lumbar spine MRI showed postop changes on the right side at L5-S1 with bony fusion posteriorly, small herniated disc extending from the midline to the left side at the L4-5 level, and other degenerative changes.  An April 2010 treatment record noted chronic back pain.  A June 2011 private treatment record noted flexion limited to 45 degrees and extension limited to 15 degrees.  In July 2011, a lumbar spine MRI showed worsening of herniation at L4-L5 in the midline into the right and inferiorly.

A February 2012 Social Security Administration (SSA) disability determination noted that the Veteran was disabled primarily due to disorders of the back and secondarily due to osteoarthrosis and allied disorders.

On September 2012 VA spine examination, the Veteran reported flare-ups with standing and walking.  He indicated that he can walk 2 blocks.  Range of motion studies showed flexion to 80 degrees with evidence of pain at 80 degrees; extension to 10 degrees with evidence of pain at 10 degrees; right and left lateral flexion to 10 degrees with evidence of pain at 10 degrees; and right and left lateral rotation to 25 degrees with evidence of pain at 25 degrees.  On repetitive use testing, flexion was to 80 degrees; extension was to 10 degrees; right and left lateral flexion was to 10 degrees; and right and left lateral rotation was to 25 degrees.  However, the examiner noted there was additional imitation in range of motion following repetitive-use testing.  Functional loss was described as less movement than normal and pain on movement.  The examiner noted no localized tenderness or pain to palpation, and no guarding or muscle spasm.  There was full muscle strength and no evidence of muscle atrophy.  Reflexes were hypoactive and a sensory examination was normal.  Straight leg raising was negative bilaterally.  The examiner did note mild radicular pain, parasthesias and numbness in the bilateral lower extremities.  There was no evidence of neurologic abnormalities.  As for intervertebral disc syndrome, the examiner indicated that in the past 12 months, there was less than 1 week duration of incapacitating episodes.  Diagnostic testing showed arthritis.  Regarding functional impact, the examiner noted that the Veteran's thoracolumbar spine condition precludes heavy lifting or bending, and no long walking.

Effective April 22, 1992, the Veteran's service-connected low back disability has been assigned a 20 percent rating.  He was originally rated under Code 5293 under criteria which are no longer in effect.  He is now rated based on limitation of flexion, which rating is based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, the next higher, 40 percent, rating is warranted with incapacitating episodes having a total duration of at least 4 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of or approximated such nature and gravity as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has been measured between 45 and 80 degrees, which actually suggests a disability picture squarely within or better than what is reflected by a 20 percent rating under the General Formula.  There is also no evidence that the spine is ankylosed.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  In this regard, there has been no evidence of muscle spasm, weakness, or guarding, and on both October 2009 and September 2012 VA examinations, the Veteran had full muscle strength.  Although pain and limitation of motion have been reported, such symptoms are contemplated by the schedular criteria for a 20 percent rating.  Significantly, the Board notes that on October 2009 examination, there was no additional limitation of motion with repetitive use testing (although the examiner stated that such is conceivable), and while the September 2012 examiner did note additional limitation, the examination report shows that range of motion studies were the same on original testing and with repetition.  Regarding flare-ups, the October 2009 examiner noted that there were none.  On September 2012 examination, the Veteran reported flare-ups with standing and walking; however, there is no evidence that such were objectively confirmed on examination.  Significantly on September 2012 examination, functional loss was described as less movement than normal and pain on movement.  Flare-ups were not noted.  Consequently, the next higher (40 percent) rating is not warranted under the General Rating Formula criteria.

The Board also considered whether rating the Veteran's disability as intervertebral disc syndrome, based on incapacitating episodes would afford him a higher rating.  Although he has alleged flare-ups and the September 2012 examiner noted he has experienced incapacitating episodes in the past 12 months, the examiner specifically indicated that the episodes were less than 1 week duration.  To afford the Veteran a higher rating under Code 5243, the evidence would need to show incapacitating episodes having a total duration of at least 4 weeks.  As this is not shown, an increased rating based on incapacitating episodes is not warranted.

With regard to a separate rating for neurologic abnormalities, the Board notes the Veteran's continued reports of pain radiating to his legs (due to his back), however, in this regard, the Veteran was awarded service connection for radiculopathy in the bilateral lower extremities as secondary to his low back disability with a 10 percent rating for each.  See October 2012 rating decision.  These ratings are consistent with the evidence during this period showing "mild" radicular pain and symptomatology.  Additionally, while the Veteran noted he feels like he has to have a bowel movement when his back hurts, both VA examinations of record have included normal neurological evaluations.  The Board finds the findings on VA examinations by medical experts (made over a span of several years) to be more probative in this matter than the Veteran's subjective reports.

As the criteria for the 20 percent rating currently assigned encompasses the greatest degree of severity of lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  On October 2009 VA examination, the examiner noted the Veteran was not additionally limited by pain or weakness.  And, as noted above, while the September 2012 examiner noted there was limitation due to pain, range of motion studies showed that any limitation in range of motion is fully encompassed by the schedular rating criteria.  Further, the Board notes that the schedular criteria provide for impairment to include pain on motion and limitation of motion.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 20 percent for service-connected osteoarthritis L5-S1 status post fusion is denied.


REMAND

As noted in the introduction, the Veteran's claim for an increased rating includes the issue of entitlement to a TDIU.  The Board acknowledges the judicial holding in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Here, a review of the Veteran's SSA records reflects that the Veteran appears to allege, in part, that he is unable to work due to his service-connected low back disability.  Accordingly, the Board finds that additional development is required with regard to the issue of entitlement to a TDIU rating.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a TDIU application form for his completion, and provide him with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Arrange for any further development deemed necessary, to include a medical opinion regarding the now raised TDIU claim.

3.  After completion of the above and any further development deemed necessary, formally adjudicate the TDIU claim.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


